Case: 14-12226     Date Filed: 01/16/2015   Page: 1 of 2


                                                                [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 14-12226
                               Non-Argument Calendar
                             ________________________

                        D.C. Docket No. 1:04-cr-20645-CMA-1



UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

versus

STEVEN ALLEN ANTHONY,

                                                                Defendant-Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                  (January 16, 2015)

Before ED CARNES, Chief Judge, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

         Steven Anthony appeals the district court’s denial of his motion under

Federal Rule of Criminal Procedure 12(b)(3)(B) to vacate his 2004 indictment for
               Case: 14-12226     Date Filed: 01/16/2015    Page: 2 of 2


being a felon in possession of a firearm. Rule 12(b)(3)(B) provides that the court

may, “at any time while the case is pending . . . hear a claim that the indictment . . .

fails to . . . state an offense.” In 2005, Anthony appealed and we affirmed his

conviction. United States v. Anthony, 160 F. App’x 906 (11th Cir. 2005)

(unpublished). Our mandate issued on February 22, 2006. At that point, his case

was no longer pending. See United States v. Elso, 571 F.3d 1163, 1166 (11th Cir.

2009) (holding that the defendant’s case “ended, and was no longer pending . . .

when the mandate issued” and that “[t]he mandate [wa]s effective when issued.”).

The district court therefore lacked authority to hear Anthony’s motion. See id.

(affirming district court’s denial of 12(b)(3)(B) motion because it “lacked authority

to hear” such a motion when the case was no longer pending).

      AFFIRMED.




                                           2